FILED
                            NOT FOR PUBLICATION                            MAY 18 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MAI MOUA,                                        No. 09-16043

              Plaintiff - Appellant,             D.C. No. 2:07-cv-02024-GGH

       v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.

                    Appeal from the United States District Court
                       for the Eastern District of California
                  Gregory G. Hollows, Magistrate Judge, Presiding

                             Submitted May 13, 2010 **
                              San Francisco, California

Before: SILVERMAN, FISHER and M. SMITH, Circuit Judges.

      We affirm for the reasons given by the magistrate judge in his order filed

April 14, 2009.

      AFFIRMED.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).